Citation Nr: 1549296	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-33 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral cataracts prior to December 10, 2008 and in excess of 30 percent thereafter.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 3, 2009.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 
ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969, with combat service in the Republic of Vietnam.  His decorations include the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2015.  

The issues of entitlement to service connection for shell fragment wound of the left arm, as well as entitlement to increased ratings for shell fragment wounds of the left leg, right leg, and right arm, have been raised by the record in an October 2015 lay statement and October 2015 claim.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a higher rating for bilateral cataracts, as well as entitlement to a 100 percent rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas, due to such symptoms as suicidal thoughts, social isolation, mood swings, and anger management.  

2.  From June 17, 2009 to August 2, 2009, the Veteran has been unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of at least 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015). 

2.  From June 17, 2009 to August 2, 2009, the criteria for TDIU based on the Veteran's service-connected disabilities have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for PTSD 

Laws and Regulations 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

Acquired psychiatric disorders are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2015).  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Analysis 

The Veteran's PTSD is currently rated 50 percent disabling.  He contends that his PTSD has been more severe than the currently assigned rating and that he is entitlement to a higher rating.  

The Board finds that during the appeal period the Veteran's PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas.  The Veteran testified that he has suicidal ideations and that he had thought of a plan.  See October 2015 Board hearing.  An October 2011 VA treatment record noted a GAF score of 55 and that the Veteran had a long history of "chronic intermittent suicidal ideation."  The Veteran also reported suicidal ideations to a July 2010 VA examiner.    

The Veteran testified that he has nightmares almost every night and that he sometimes fears falling asleep.  The Veteran and his wife also described his social isolation and that he has only one friend.  They testified that they often do not socialize outside of the house.  They described his difficulty interacting with other individuals, his fear of crowds, and his anger management problems.  They also described the Veteran's memory and concentration problems.  The Veteran stated that he sometimes forgets the route to pick up his wife from work, even though she only works one mile away and it is a very familiar route.  The July 2010 VA examination report also noted the Veteran's impaired thought process and memory.  His GAF score at that time was 45.  

Thus, after resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD symptoms, to include suicidal thoughts, are characteristic of at least a 70 percent rating.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective PTSD examinations, have more nearly approximated the criteria for at least a 70 percent rating throughout the appeal.  To this extent, the appeal is granted.  

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  

The Board further notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability. The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In reaching such a determination, the central inquiry is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  

The Veteran's last date of gainful employment at his long-term employer was June 16, 2009.  This is evidenced by his August 2009 TDIU form, an October 2009 response form from his employer, and the October 2015 Board hearing transcript.  The Veteran does not contend that he was unemployable as a result of his service-connected disabilities prior to this date.  See October 2015 Board hearing transcript and August 2009 TDIU form.  Because the facts show that the Veteran was gainfully employed on a full-time basis prior to June 16, 2009, there is no entitlement under the law to the benefit sought prior to June 16, 2009.  Accordingly, the claim of entitlement to TDIU prior to June 16, 2009 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994); see also Faust v. West, 13 Vet. App. 342 (2000); 38 C.F.R. § 4.16.

For the period after June 16, 2009 to August 3, 2009, the date he was afforded a schedular 100 percent rating, the Board finds that the Veteran has been unemployable due to his service-connected disabilities.  

During the pertinent time period the Veteran is service-connected for PTSD (70 percent), diabetes mellitus (20 percent), bilateral cataracts (30 percent), bilateral upper and lower extremity peripheral neuropathy (10 percent for each extremity), bilateral hearing loss (10 percent), and tinnitus (10 percent), as well as shell fragment wounds of the right arm (noncompensable), left leg (10 percent), and right leg (10 percent).  His schedular rating during the pertinet time period is 90 percent.  The requirements of 38 C.F.R. § 4.16(a) are met.  

The Veteran's former employer stated that the Veteran was let go in June 2009 due to his "erratic" behavior.  See October 2009 VA Form 21-4192 and October 2009 statement.  Another statement from a supervisor also noted that the Veteran had difficulty interacting with other individuals in the workplace.  

During the hearing, the Veteran testified that he has limited vision.  Specifically, he stated that he has difficulty seeing objects that are more than one foot in front of him.  He also stated that he does not often drive because of his vision problems.  A July 2010 VA examiner noted that the Veteran has some difficulty reading due to his service-connected cataracts.  

In his application for Social Security Administration benefits, the Veteran contended that his diabetes mellitus and his associated complications impact his ability to work.  See Social Security Administration records.  A June 2012 VA examination report noted that the Veteran has sensory losses in both hands and feet.  

Also, an October 2011 VA audiology examination report noted that the Veteran's hearing loss disability impacts his occupation because he may have difficulty understanding people without visual cues.  
In light of his competent and credible lay statements regarding his limited ability to interact with other individuals, as well as the medical evidence of record which demonstrates that his service-connected disabilities also impact his hearing and vision, the Board finds that his service-connected disabilities impact his ability to secure and maintain substantially gainful employment.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  For the reasons stated above, the Board assigns the award of TDIU from June 17, 2009 to August 2, 2009.  


ORDER

A rating of at least 70 percent for service-connected PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits. 

The award of TDIU is granted from June 17, 2009 to August 2, 2009, subject to the applicable criteria governing the payment of monetary benefits. 


REMAND

The Board notes that additional development is necessary to determine whether a rating in excess of 70 percent is warranted for PTSD.  The Veteran testified during the October 2015 hearing that he receives mental health treatment approximately every six weeks.  Although VA treatment records are contained in the Social Security Administration records, the Board notes that complete VA mental health records have not been associated with the claims file from October 2011 to January 2015 and since June 2015.  Such records should be sought.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, the Veteran stated that he sought treatment at a Vet Center.  Although Vet Center records are associated with the Social Security Administration records, the Veteran should be afforded the opportunity to identify any additional Vet Center treatment.  In light of the state of the record, the Veteran should be afforded a contemporaneous VA examination to determine the nature, extent, and severity of his psychiatric disorder.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).
  
The Veteran is service-connected for bilateral cataracts due to his diabetes mellitus.  Service connection was granted in June 2007 and he was assigned a noncompensable rating effective April 27, 2006.  He timely disagreed with the assigned rating.  During the course of the appeal, the pertinent regulations were amended effective December 10, 2008.  See 73 Fed. Reg. 66543 (November 10, 2008).  In light of the amended regulations, the RO afforded the Veteran a 30 percent rating, effective December 10, 2008.  See October 2011 rating decision.    

The Veteran testified during the October 2015 hearing that his vision had worsened since his last VA examination, which was conducted in March 2012.  In light of this contention, a new VA examination, which includes a retrospective medical opinion addressing the severity of his bilateral cataracts since April 2006, is necessary to adjudicate the claim.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Moreover, during the October 2015 hearing, the Veteran's representative contended that the Veteran has diabetic retinopathy.  The examiner should also identify all eye conditions that are related to the Veteran's service-connected diabetes.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Gather pertinent outstanding records of VA treatment dated since October 2011 to January 2015, and since June 2015. 

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to specifically include treatment from a Vet Center.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file and associate any available records with the claims file.      

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the severity of his PTSD and cataract symptoms.  He should be provided an appropriate amount of time to submit this evidence.  

4.  After physically or electronically associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file should be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  
The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disability.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected bilateral cataracts. 

The examiner is to evaluate the Veteran and discuss the current severity of his bilateral cataracts, including his current visual impairment.  
The examiner is to address the Veteran's contention that he sometimes has blood leaking from his eyes.  See October 2015 hearing transcript. 

The examiner should also determine whether the Veteran has any additional eye condition that is at least as likely as not caused by or aggravated by service-connected diabetes mellitus.  

Then, the examiner is also requested to provide a retrospective medical opinion as to the severity of his bilateral cataracts since April 2006, including his visual impairment since April 2006.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

6.  Then readjudicate the claims for a higher rating for bilateral cataract and a 100 percent rating for PTSD.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran and his representative must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


